Citation Nr: 0000118	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  99-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation due to loss 
of use of the right foot.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to September 
1985.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

At the time of his Travel Board hearing conducted in 
September 1999, the veteran submitted additional evidence in 
the form of multiple lay statements pertinent to his level of 
disability.  Regulations provide that any pertinent evidence 
submitted by the veteran or his representative which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the veteran.  
38 C.F.R. § 20.1304(c) (1999).  In this case, the veteran has 
specifically declined to waive that procedural right.  
Therefore, this case must be returned to the RO for 
consideration of the evidence submitted directly to the 
Board.

Moreover, the Board notes the emphasis placed by the veteran 
and his representative on the March 1998 medical opinion 
stating that the veteran's right foot is not itself impaired, 
but that "[t]he loss of use of the right lower extremity is 
essentially due to the [service-connected] back condition 
which has caused the severity of the pain which prevents the 
veteran from moving the right lower extremity enough to keep 
it from swelling and the swelling causes increasing pain, 
therefore, the total right lower extremity loss of use 
secondary to the back condition would be the proper 
diagnosis."  However, loss of use of an extremity is 
specifically defined for the purposes of entitlement to 
special monthly compensation under 38 C.F.R. § 3.359(a)(2)(i) 
(1999), and essentially provides that loss of use is where a 
veteran would be equally well served by amputation and use of 
a prosthesis.  Thus, the Board finds that clarification would 
be useful in determining whether the instant veteran meets 
that definition.

Accordingly, this case is remanded for the following:

1.  The RO should schedule the veteran 
for VA examination for the purpose of 
determining whether there is loss of use 
of the right foot as defined under 
38 C.F.R. § 3.359(a)(2)(i).  The examiner 
should specifically state whether the 
veteran would be equally well served by 
an amputation stump below the knee with 
use of a suitable prosthetic appliance, 
addressing whether the acts of balance, 
propulsion, etc. could be equally well 
accomplished by prosthesis.  The examiner 
should include comment with respect to 
whether the veteran suffers any ankylosis 
of a right lower extremity joint, or 
whether there is complete paralysis of 
his right external popliteal nerve with 
characteristic footdrop, accompanied by 
organic changes such as trophic and 
circulatory disturbances.

2.  Thereafter, the RO should conduct a 
complete review of the record and re-
adjudicate the issues of entitlement to 
special monthly compensation, based on 
loss of use of the right foot, and based 
on the need for aid and 
attendance/housebound status.  If any 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

